DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 07/28/2021, claims 1, 3, 6-11 are amended; claims 12-20 are newly added. Applicant amended to correct the minor informalities of claim 8 previously objected; hence the objection is withdrawn.  
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 includes drawing elements designations on lines 1-6 and 9-11.  Claims 2-18 need similar corrections. Applicant is required to remove numbers from the claims that designate elements in the corresponding drawing, such as: “charging method (100) …energy store (22) …” for claims clarities or legibility.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1- 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2011/0078092) in view of Li et al. (US 2015/0329003). 
With respect to claims 1, 6, 9-14, Kim et al. (hereinafter, Kim) discloses an input system (Para. # 0042) comprising: a communication means (Fig. 3, 330) for communicating with a motor vehicle (Fig. 1, 1), a charging station (Para. # 0008 and 0053), or both, an input means for receiving inputs directed to a planned the scope of use (Para. # 0035, detecting unit 320, Fig. 3; Para. # 0007), and a processing unit (Para. # 0025; controller unit 350 and detecting unit 320 of Figure 3) a current charge state of an electrical energy store (Para. # 0032, 0008), ascertain ambient temperatures present during the planned scope of use (Para. # 0035), ascertain a target charge state of the electrical energy store as a function of a maximum possible charge state, the planned scope of use, and the ascertained ambient temperatures (Para. # 0021 and 0035), produce (150) a signal as a function of a ascertained target charge state, and transmit the produced signal to a charging current regulator (MCU 103 works as a controller/regulator of the charging current), to an output means or both (Para. # 0024 and 0025). 

    PNG
    media_image1.png
    556
    648
    media_image1.png
    Greyscale

KIM, however, does not expressly disclose detect planned scope of use of the motor vehicle (20),
 Li discloses, on the other hand, detect the planned scope of use of the motor vehicle (Fig. 1, 100; using predictors, such as vehicle use pattern, travel time, energy usage as described in Fig. 7 and its description; figs. 8, 9B, and Fig. 10, planned log term, avoid low SOC battery capacity; para. # 0070). 

At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the vehicle controlling circuitry and algorithm that uses planned scope of the motor vehicle of Kim in view of the teachings of Li. The motivation would have been obvious in view of the teachings of Li that provides various data related to vehicle usages in associated database, such as data associated with trips. The processing circuitry of the vehicle automatically sets the flexible charging points in response to one or more current or predicted vehicle or ambient operating conditions, and charging points would be not at the target SOC that reduces battery capacity for longer battery usage and to control drive obstacles.
With respect to claims 2, 3 and 16, the combined references of Kim and Li discloses the input system as described above, Li further discloses comprising: charging the electrical energy store until the target charge state is reached ascertaining the duration for charging the electrical energy store  to the maximum possible charge state proceeding from the target charge state, producing a control signal that causes the target charge state to be reached before or at the planned use of the electrical energy store  and planned scope further comprises expected height (Para. # 0052: processor 303 determine and / or send signal to control charging the battery to a battery target state of charge (SOS) with the target SOC varying in response to a scheduled or predicted storage). 
With respect to claims 4 and 5, the combined references of Kim and Li discloses the input system as described above, Li further discloses comprising: ascertaining the lowest permissible charge state (Fig. 10, 1005) as a function of the planned use and the ascertained ambient temperatures (Para. # 0051); and wherein the self-discharge rate (136) is detected and in that the target charge state is ascertained as a function of the self-discharge rate (Fig. 8, 803/805; Para. # 0065).
With respect to claims 7 and 8, the combined references of Kim and Li discloses the input system as described above, Li further discloses wherein the input system is securely installed in the motor vehicle, and the input system is employable on the move (Fig. 1, 100: Para. # 0071: automatically sets the flexible points in response to one or more current or predicted vehicle or ambient operating conditions). The Kim reference further describes the input system installed in the vehicle, and employable on the move (Para. # 0044).
Allowable Subject Matter
Claims 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including overcoming the objection sated above. Claims 18 and 20 are depend on the above objected claims of 17 and 19 above.
Response to Arguments
Applicant's arguments filed on 07/28/2021 have been fully considered but they are not persuasive.
       Applicant argues that “… there is no clear disclosure of ascertaining a target charge 

Kim, however, discloses the detection unit detect a state of charge (SOC) of the battery in real time. The detection unit additionally detect the voltage and/or current and temperature information (including the temperature within the battery and the temperature of the surrounding environment) or ambient temperature in real time-meaning at every predetermined or ascertained event (paragraph 0035). Li, further describesdetect the planned scope of use of the motor vehicle (Figs. 1, -10: using predictors, such as vehicle use pattern, travel time, energy usage as described in planned log term, avoid low SOC battery capacity; para. # 0070).  The combination addresses the predetermined SOC or charge state as a function of multiple parameters, including temperature, current and voltage. Therefore, applicant’s argument is improper. Claims 3, 6 and 11 arguments are similar to the above arguments. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859